ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims 1, 13, 25, 37, 49, 61, 73, 85 require communication of aperiodic SRS over at least two CC, wherein each CC is configured with at least one SRS resource set. SRS resource sets are then selected for each CC by: selecting all antenna switching type SRS resource sets based on whether the CC has multiple SRS resource sets configured and selecting the single SRS resource sets based on the CC only have one SRS resource set configured. That is, the claims require a selection of resource sets that based on whether each CC in the group of CC is configured with only one or multiple SRS resource sets. In the case of a CC having multiple SRS resource sets, the selection includes selecting all antenna switching type SRS resource sets among the having multiple SRS resource sets. Furthermore, SRS transmission are transmitted using the selected resource selects.
The below identifies the closest prior art and how the art is different from the claimed invention:
CHEN_647 teaches a that UE determines at least one SRS resource set corresponding to the uplink BWP as an SRS resource set in response to aperiodic SRS trigger signaling but does not teach selecting SRS resource sets for antenna switching.
Liou_964 teaches a scenario in which SRS transmissions can be invoked with several SRS resource sets and selecting an SRS antenna for antenna switching when the case of an ID is set only to resource set for antenna switching. However, this is different than the invention as amended as Liou_964 does not teach the selection is based on the CC being configured with multiple SRS resource sets, rather Liou_964 teaches a scenario in which the antenna switching resource set so happens to be selected because it’s the only one. Furthermore, Liou_964 does not teach selecting all the antenna switching resource sets.
Yao (US20200404593) teaches a base station configuring a parameter which does not allow the SRS to share the power control process of the PUSCH for an SRS for DL CSI acquisition and an SRS for the antenna switching of the SRS resource set, but does not teach selection of either all antenna switching resource sets or a single resource set depending upon how many resource sets is configured for the corresponding CC.
Qin (US20200052853) teaches selecting all antenna switching SRS resource groups within an SRS resource set but does not teach selecting all SRS resource sets configured for antenna switching when a CC is configured with multiple SRS resource sets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given by the applicant’s representative in an interview corresponding to an interview summary submitted concurrently herein.
1.	(Currently Amended)    A method of wireless communication, comprising:	receiving, by a user equipment (UE) from a base station, a trigger for aperiodic sounding reference signal (SRS) transmission for a group of component carriers (CCs), the group of CCs comprising at least two CCs, wherein at least one CC in the group of CCs has multiple SRS resource sets configured for the UE;	for each CC in the group of CCs:
selecting, by the UE, all SRS resource sets configured for antenna switching based on the CC having multiple SRS resource sets configured, and
selecting, by the UE, one SRS resource set based on the CC having only the one SRS resource set configured; and	
transmitting, by the UE to the base station, one or more SRS transmissions on each CC of the group of CCs using the selected SRS resource sets.
2.	(Currently Amended)    The method of claim 1, wherein 	at least one SRS resource set configured for antenna switching is selected.
3.	(Currently Amended)    The method of claim 2, wherein 	two SRS resource sets configured for antenna switching are selected.
4.	(Previously presented)    The method of claim 1, wherein the receiving the trigger for aperiodic SRS transmission for the group of CCs includes:
receiving a group common downlink control information (DCI) message.
5.	(Previously presented)    The method of claim 4, wherein the group common DCI message comprises a DCI format 2_3 message.
6.	(Canceled)    
7.	(Canceled)    
8.	(Canceled)    
9.	(Canceled)    
10.	(Canceled)    
11.	(Currently Amended)    The method of claim 1, wherein the transmitting includes:	transmitting, according to a predetermined sequence, the one or more SRS transmissions using the selected SRS resource sets.
12.	(Currently Amended)    The method of claim 11, wherein the transmitting according to the predetermined sequence includes:
transmitting, one CC at a time in ascending CC index order, the one or more SRS transmissions using the selected SRS resource sets in ascending SRS resource set index order.
13.	(Currently Amended)	A method of wireless communication, comprising:	transmitting, by a base station to a user equipment (UE), a trigger for aperiodic sounding reference signal (SRS) transmission for a group of component carriers (CCs), the group of CCs comprising at least two CCs, wherein at least one CC has multiple SRS resource sets configured for the UE; and	receiving, by the base station from the UE, one or more SRS transmissions, wherein, for each CC in the group of CCs:
 the one or more SRS transmissions are received using all SRS resource sets configured for antenna switching, the all SRS resource sets configured for antenna switching being selected based on the CC having multiple SRS resource sets configured, and
the one or more SRS transmissions are received using one SRS resource set selected based on the CC having only the one SRS resource set configured.
14.	(Currently Amended)    The method of claim 13, wherein receiving the one or more SRS transmissions includes:	receiving the one or more SRS transmissions using at least one SRS resource set configured for antenna switching.
15.	(Currently Amended)    The method of claim 14, wherein receiving the one or more SRS transmissions includes:	receiving the one or more SRS transmissions using two SRS resource sets configured for antenna switching.
16.	(Previously presented)    The method of claim 13, wherein the transmitting the trigger for the aperiodic SRS transmission for the group of CCs includes:
transmitting a group common downlink control information (DCI) message.
17.	(Previously presented)    The method of claim 16, wherein the group common DCI message comprises a DCI format 2_3 message.
18.	(Canceled)    
19.	(Canceled)    
20.	(Canceled)    
21.	(Canceled)    
22.	(Canceled)    
23.	(Currently Amended)    The method of claim 13, wherein the receiving includes:	receiving, according to a predetermined sequence, the one or more SRS transmissions using the selected SRS resource sets.
24.	(Currently Amended)    The method of claim 23, wherein the receiving according to the predetermined sequence includes:
receiving, one CC at a time in ascending CC index order, the one or more SRS transmissions using the selected SRS resource sets  in ascending SRS resource set index order.
25.	(Currently Amended)    An apparatus for wireless communication, comprising:	means for receiving, by a user equipment (UE) from a base station, a trigger for aperiodic sounding reference signal (SRS) transmission for a group of component carriers (CCs), the group of CCs comprising at least two CCs, wherein at least one CC in the group of CCs has multiple SRS resource sets configured for the UE;	means for selecting, by the UE, for each CC in the group of CCs:
all SRS resource sets configured for antenna switching based on the CC having multiple SRS resource sets configured, and
one SRS resource set based on the CC having only the one SRS resource set configured; and	means for transmitting, by the UE to the base station, one or more SRS transmissions on each CC of the group of CCs using the selected SRS resource sets.
26.	(Currently Amended)    The apparatus of claim 25, wherein the means for selecting includes:	means for selecting at least one SRS resource set configured for antenna switching. 
27.	(Currently Amended)    The apparatus of claim 26, wherein the means for selecting includes:	means for selecting  two SRS resource sets configured for antenna switching.
28.	(Previously presented)    The apparatus of claim 25, wherein the means for receiving the trigger for aperiodic SRS transmission for the group of CCs includes:
means for receiving a group common downlink control information (DCI) message.
29.	(Previously presented)    The apparatus of claim 28, wherein the group common DCI message comprises a DCI format 2_3 message.
30.	(Canceled)    
31.	(Canceled)    
32.	(Canceled)    
33.	(Canceled)    
34.	(Canceled)    
35.	(Currently Amended)    The apparatus of claim 25, wherein the means for transmitting includes:	means for transmitting, according to a predetermined sequence, the one or more SRS transmissions using the selected SRS resource sets.
36.	(Currently Amended)    The apparatus of claim 35, wherein the means for transmitting according to the predetermined sequence includes:
means for transmitting, one CC at a time in ascending CC index order, the one or more SRS transmissions using the selected SRS resource sets in ascending SRS resource set index order.
37.	(Currently Amended)    An apparatus for wireless communication, comprising:	means for transmitting, by a base station to a user equipment (UE), a trigger for aperiodic sounding reference signal (SRS) transmission for a group of component carriers (CCs), the group of CCs comprising at least two CCs, wherein at least one CC has multiple SRS resource sets configured for the UE; and	means for receiving, by the base station from the UE, one or more SRS transmissions, wherein, for each CC in the group of CCs: 
the one or more SRS transmissions are received using all SRS resource sets configured for antenna switching, the all SRS resource sets configured for antenna switching being selected based on the CC having multiple SRS resource sets configured, and
the one or more SRS transmissions are received using one SRS resource set selected based on the CC having only the one SRS resource set configured.
38.	(Currently Amended)    The apparatus of claim 37, wherein the means for receiving includes:
means for receiving the one or more SRS transmissions using at least one SRS resource set configured for antenna switching.
39.	(Currently Amended)    The apparatus of claim 38, wherein the means for receiving includes:	means for receiving the one or more SRS transmissions using two SRS resource sets configured for antenna switching.
40.	(Previously presented)    The method of claim 37, wherein the means for transmitting the trigger for the aperiodic SRS transmission for the group of CCs includes:
means for transmitting a group common downlink control information (DCI) message.
41.	(Previously presented)    The apparatus of claim 40, wherein the group common DCI message comprises a DCI format 2_3 message.
42.	(Canceled)    
43.	(Canceled)    
44.	(Canceled)    
45.	(Canceled)    
46.	(Canceled)    
47.	(Currently Amended)    The apparatus of claim 37, wherein the means for receiving includes:	means for receiving, according to a predetermined sequence, the one or more SRS transmissions using the selected SRS resource sets.
48.	(Currently Amended)    The apparatus of claim 47, wherein the receiving according to the predetermined sequence includes:
receiving one CC at a time in ascending CC index order, the one or more SRS transmissions using the selected SRS resource sets  in ascending SRS resource set index order.
49.	(Currently Amended)    An apparatus for wireless communication, comprising:	at least one processor; 
a transceiver; and	at least one memory coupled to the at least one processor, wherein the at least one processor is configured to:		receive, by a user equipment (UE) from a base station via the transceiver, a trigger for aperiodic sounding reference signal (SRS) transmission for a group of component carriers (CCs), the group of CCs comprising at least two CCs, wherein at least one CC in the group of CCs has multiple SRS resource sets configured for the UE;		select, by the UE, for each CC in the group of CCs:
all SRS resource sets configured for antenna switching based on the CC having multiple SRS resource sets configured, and
one SRS resource set based on the CC having only the one SRS resource set configured; and
	transmit, by the UE to the base station via the transceiver, one or more SRS transmissions on each CC of the group of CCsusing the selected SRS resource sets.
50.	(Currently Amended)    The apparatus of claim 49, wherein the at least one processor is configured to select 	at least one SRS resource set configured for antenna switching.
51.	(Currently Amended)    The apparatus of claim 50, wherein the at least one processor is configured to select  two SRS resource sets configured for antenna switching.
52.	(Previously presented)    The apparatus of claim 49, wherein the at least one processor is configured to receive at least in part by:
receiving a group common downlink control information (DCI) message.
53.	(Previously presented)    The apparatus of claim 52, wherein the group common DCI message comprises a DCI format 2_3 message.
54.	(Canceled)    
55.	(Canceled)    
56.	(Canceled)    
57.	(Canceled)    
58.	(Canceled)    
59.	(Currently Amended)    The apparatus of claim 49, wherein the at least one processor is configured to transmit at least in part by:	transmitting, according to a predetermined sequence, the one or more SRS transmissions using the selected SRS resource sets.
60.	(Currently Amended)    The apparatus of claim 59, wherein the at least one processor is configured to transmit according to the predetermined sequence at least in part by: 
transmitting, one CC at a time in ascending CC index order, the one or more SRS transmissions using the selected SRS resource sets in ascending SRS resource set index order.
61.	(Currently Amended)    An apparatus for wireless communication, comprising:	at least one processor; 
a transceiver; and	at least one memory coupled to the at least one processor, wherein the at least one processor is configured to:		transmit, by a base station to a user equipment (UE) via the transceiver, a trigger for aperiodic sounding reference signal (SRS) transmission for a group of component carriers (CCs), the group of CCs comprising at least two CCs, wherein at least one CC has multiple SRS resource sets configured for the UE; and		receive, by the base station from the UE via the transceiver, one or more SRS transmissions, wherein, for each CC in the group of CCs:
 the one or more SRS transmissions are received using all SRS resource sets configured for antenna switching, the all SRS resource sets configured for antenna switching being selected based on the CC having multiple SRS resource sets configured, and
the one or more SRS transmissions are received using one SRS resource set selected based on the CC having only the one SRS resource set configured.
62.	(Currently Amended)    The apparatus of claim 61, wherein the at least one processor is configured to receive at least in part by:	receiving the one or more SRS transmissions using at least one SRS resource set configured for antenna switching.
63.	(Currently Amended)    The apparatus of claim 62, wherein the at least one processor is configured to receive at least in part by:	receiving the one or more SRS transmissions using two SRS resource sets configured for antenna switching.
64.	(Previously presented)    The apparatus of claim 61, wherein the at least one processor is configured to transmit the trigger for the aperiodic SRS transmission for the group of CCs at least in part by:	transmitting a group common downlink control information (DCI) message.
65.	(Currently Amended)    The apparatus of claim 64, wherein the group  common DCI message comprises a DCI format 2_3.
66.	(Canceled)    
67.	(Canceled)    
68.	(Canceled)    
69.	(Canceled)    
70.	(Canceled)    
71.	(Currently Amended)    The apparatus of claim 61, wherein the at least one processor is configured to receive at least in part by:	receiving, according to a predetermined sequence, the one or more SRS transmissions using the selected SRS resource sets.
72.	(Currently Amended)    The apparatus of claim 71, wherein the at least one processor is configured to receive according to the predetermined sequence at least in part by:
receiving, one CC at a time in ascending CC index order, the one or more SRS transmissions using the selected SRS resource sets  in ascending SRS resource set index order.
73.	(Currently Amended)    A non-transitory computer-readable medium having instructions recorded thereon that, when enacted by one or more computer processors, cause the one or more computer processors to:	receive, by a user equipment (UE) from a base station, a trigger for aperiodic sounding reference signal (SRS) transmission for a group of component carriers (CCs), the group of CCs comprising at least two CCs, wherein at least one CC in the group of CCs has multiple SRS resource sets configured for the UE;	for each CC in the group of CCs:
select , by the UE, all SRS resource sets configured for antenna switching based on the CC having multiple SRS resource sets configured, and
select, by the UE, one SRS resource set based on the CC having only the one SRS resource set configured; and
transmit, by the UE to the base station, one or more SRS transmissions on each CC of the group of CCs using the selected SRS resource sets.
74.	(Currently Amended)    The non-transitory computer-readable medium of claim 73, wherein the instructions cause the one or more computer processors to select at least one SRS resource set configured for antenna switching.
75.	(Currently Amended)    The non-transitory computer-readable medium of claim 74, wherein the instructions cause the one or more computer processors to select  two SRS resource sets configured for antenna switching.
76.	(Previously presented)    The non-transitory computer-readable medium of claim 73, wherein the instructions cause the one or more computer processors to receive at least in part by:	receiving a group common downlink control information (DCI) message.
77.	(Previously presented)    The non-transitory computer-readable medium of claim 76, wherein the group common DCI message comprises a DCI format 2_3 message.
78.	(Canceled)    
79.	(Canceled)    
80.	(Canceled)    
81.	(Canceled)    
82.	(Canceled)    
83.	(Currently Amended)    The non-transitory computer-readable medium of claim 73, wherein the instructions cause the one or more computer processors to transmit at least in part by:	transmitting, according to a predetermined sequence, the one or more SRS transmissions using the selected SRS resource sets.
84.	(Currently Amended)    The non-transitory computer-readable medium of claim 83, wherein the instructions cause the one or more computer processors to transmit according to the predetermined sequence at least in part by: 
transmitting, one CC at a time in ascending CC index order, the one or more SRS transmissions using the selected SRS resource sets in ascending SRS resource set index order.
85.	(Currently Amended)    A non-transitory computer-readable medium having instructions recorded thereon that, when enacted by one or more computer processors, cause the one or more computer processors to:	transmit, by a base station to a user equipment (UE), a trigger for aperiodic sounding reference signal (SRS) transmission for a group of component carriers (CCs), the group of CCs comprising at least two CCs, wherein at least one CC has multiple SRS resource sets configured for the UE; and	receive, by the base station from the UE, one or more SRS transmissions, wherein, for each CC in the group of CCs:
 the one or more SRS transmissions are received using all SRS resource sets configured for antenna switching, the all SRS resource sets configured for antenna switching being selected based on the CC having multiple SRS resource sets configured, and
the one or more SRS transmissions are received using one SRS resource set selected based on the CC having on the one SRS resource set configured.  
86.	(Currently Amended)    The non-transitory computer-readable medium of claim 85, wherein the instructions cause the one or more computer processors to receive the one or more SRS transmissions at least in part by:	receiving the one or more SRS transmissions using at least one SRS resource set configured for antenna switching.
87.	(Currently Amended)    The non-transitory computer-readable medium of claim 86, wherein the instructions cause the one or more computer processors to receive one or more SRS transmissions at least in part by:	receiving, the one or more SRS transmissions using two  SRS resource sets configured for antenna switching.
88.	(Previously presented)    The non-transitory computer-readable medium of claim 85, wherein the instructions cause the one or more computer processors to transmit the trigger for the aperiodic SRS transmission for the group of CCs at least in part by:	transmitting a group common downlink control information (DCI) message.
89.	(Previously presented)    The non-transitory computer-readable medium of claim 88, wherein the group common DCI message comprises a DCI format 2_3 message.
90.	(Canceled)    
91.	(Canceled)    
92.	(Canceled)    
93.	(Canceled)    
94.	(Canceled)    
95.	(Currently Amended)    The non-transitory computer-readable medium of claim 85, wherein the instructions cause the one or more computer processors to receive one or more SRS transmissions at least in part by:	receiving, according to a predetermined sequence, the one or more SRS transmissions using the selected SRS resource sets.
96.	(Currently Amended)    The non-transitory computer-readable medium of claim 95, wherein the instructions cause the one or more computer processors to receive one or more SRS transmissions according to the predetermined sequence at least in part by:
receiving, one CC at a time in ascending CC index order, the one or more SRS transmissions using the selected  SRS resource sets  in ascending SRS resource set index order.
Relevant Cited References
YAO - US20200404593
Qin - US20200052853

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415